Citation Nr: 0828905	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-07 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, including as secondary to service connected 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service connected 
disability.

3.  Entitlement to service connection for a left ankle 
disability, including as secondary to service connected 
disability.

4.  Entitlement to a rating in excess of 10 percent for right 
shoulder impingement prior to December 14, 2006.

5.  Entitlement to a rating in excess of 20 percent for right 
shoulder impingement from December 14, 2006.

6.  Entitlement to a rating in excess of 10 percent for 
cervical strain prior to December 14, 2006.

7.  Entitlement to a rating in excess of 20 percent for 
cervical strain from December 14, 2006.

8.  Entitlement to a compensable rating for low back strain 
prior to December 14, 2006.

9.  Entitlement to a rating in excess of 20 percent for low 
back strain from December 14, 2006.

10.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome, left knee.

11.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1992 to February 1995, and from July 1997 to May 2000.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The case is currently under the jurisdiction of the Waco RO, 
which issued a rating decision in May 2007.
The veteran's representative has raised the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU).  That issue is referred to the RO for 
initial consideration.


FINDINGS OF FACT

1.  A disability manifested by headaches was not manifested 
in service and is not shown to be directly related to the 
veteran's service; a preponderance of the evidence is against 
a finding that the veteran's headaches were caused or 
aggravated by a service- connected disability.

2.  A disability of either hip was not manifested in service 
and is not shown to be related to the veteran's service; a 
preponderance of the evidence is against a finding that the 
veteran's hip complaints were caused or aggravated by a 
service- connected disability.

3.  A left ankle disability was not manifested in service and 
is not shown to be related to the veteran's service; a 
preponderance of the evidence is against a finding that the 
veteran's left ankle complaints were caused or aggravated by 
a service- connected disability.

4.  Throughout the appeal period, the veteran's right 
shoulder disability has not been shown to be manifested by 
limitation of arm motion midway between the side and shoulder 
level; limitation of motion at the shoulder level was first 
noted on VA examination on December 14, 2006.  

5.  Throughout the appeal period the veteran's service-
connected cervical spine disability has been manifested by 
complaints of neck pain; objective evidence of limitation of 
flexion by pain was first noted on VA examination on December 
14, 2006; forward flexion of the cervical spine to 15 degrees 
or less has not been shown; intervertebral disc syndrome and 
separately ratable neurological impairment are not shown; the 
cervical spine is not ankylosed.

6.  Throughout the appeal period the veteran's service-
connected low back disability has been manifested by 
complaints of back pain; objective evidence of painful 
limitation of flexion was first noted on VA examination on 
December 14, 2006; limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less has not been shown; 
intervertebral disc syndrome and separately ratable 
neurological impairment are not shown; the thoracolumbar 
spine is not ankylosed.

7.  The veteran's left and right knee disabilities are 
manifested by limitation of flexion to 115 degrees and 
extension limited to 10 degrees; instability and/or ankylosis 
are not shown.


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder, including as 
secondary to a service-connected disability, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. 3.303, 3.310 (2007).

2.  Service connection for a bilateral hip disorder, 
including as secondary to a service-connected disability, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. 3.303, 3.310 (2007).

3.  Service connection for a left ankle disorder, including 
as secondary to a service-connected disability, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. 3.303, 3.310 (2007).

4.  Ratings in excess of 10 percent prior to December 14, 
2006 and/or in excess of 20 percent from that date are not 
warranted for the veteran's service connected right shoulder 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.2, 4.6, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Code 5201 (2007).

5.  Ratings in excess of 10 percent prior to December 14, 
2006 and/or in excess of 20 percent from that date are not 
warranted for the veteran's cervical strain.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Code 5237 (2007).

6.  Ratings in excess of 0 percent prior to December 14, 2006 
and/or in excess of 20 percent from that date are not 
warranted for the veteran's low back strain.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Code 5237 (2007).

7.  A rating in excess of 10 percent for left patellofemoral 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Codes 5257, 5260, 5261 (2007).

8.  A rating in excess of 10 percent for right patellofemoral 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims for service connection in 
letters dated in June 2004 (prior to the rating decision on 
appeal) and October 2007.  These letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the Court outlined the notice that is necessary in a claim 
for an increased rating, holding, in essence, that the 
Secretary must notify the claimant that to substantiate such 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  
The June 2004 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disabilities had gotten worse.  A December 2005 statement of 
the case (SOC) informed him of the criteria used to rate his 
knee, right shoulder, neck, and back disabilities.  Hence, 
the Board finds that a reasonable person could be expected to 
know (from the information provided by the June 2004 letter 
and by the December 2005 SOC) of the elements of (2), (3), 
and (4), listed above.  Notably, a February 2008 supplemental 
SOC readjudicated the claims after further evidence was 
received.

The evidence shows the veteran had actual knowledge that he 
could submit evidence showing his knee, right shoulder, neck, 
and back disabilities had an impact upon his employment and 
daily life.  Statements from the veteran throughout the 
appeal period have commented on how his disabilities have 
affected his employment and daily life.  

The veteran's service treatment records and pertinent private 
and VA treatment records have been secured.  The RO arranged 
for VA examinations in October 2004 and December 2006.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

II.  Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected. 38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Despite a request from the RO that he do so, the veteran has 
not identified which of his service connected disabilities he 
believes his claimed disabilities are attributable to.

The threshold requirement in any claim of service connection, 
direct or secondary is that there must be competent evidence 
of the disability for which service connection is sought.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

The service treatment records show that in November 1992 the 
veteran reported an impact to his right external ear area 
when he ran into a wire that he did not see.  The veteran 
reported headache symptoms along with sore throat and cough 
in January 1994 and December 1994.  A cold was noted on both 
occasions. 

In a report of medical history by the veteran in August 1999, 
he checked yes next to frequent or severe headaches.  He 
noted that he had not sought medical attention for headaches, 
but had used pain medications to treat himself.  Head and 
neurologic examinations were normal.  Examinations of the 
feet and musculoskeletal system were normal.

On VA examination in October 2004, the veteran reported that 
his bilateral hip pain began "about a year ago."  There was 
no history of injury.  Examination of both hips showed full 
active range of motion.  There was no groin pain on 
manipulation, and the veteran was unable to demonstrate any 
"popping" of the hips.  X-rays of the hips were normal.  
The diagnosis was bilateral hip pain.  The examiner noted 
that he found "no evidence to suggest any hip pathology, or 
bilateral hip conditions that might be considered secondary 
to his service connected condition."  

Written statements dated in March 2005 from the veteran's 
father and wife noted that he frequently complains of 
headaches.

An April 2005 outpatient record noted the veteran's report of 
painful hips.  The examiner noted there was no visible joint 
abnormality.

The veteran also complained of headaches in an April 2005 
outpatient record.  In a May 2005 treatment record he denied 
headaches.  

In July 2005 the veteran was seen with an abrasion of the 
left lateral shin after falling off a bicycle.  He was placed 
in an Unna boot and ace wrap.  X-rays of the left tibia and 
fibula were unremarkable.  X-rays of the left ankle showed 
soft tissue swelling but no fracture or dislocation of the 
ankle.

Headaches

The veteran reported headaches during service, however no 
chronic disability was noted and neurologic examination prior 
to separation from service was normal.  VA examinations since 
service have not noted headaches.  While the veteran reports 
that he suffers from headaches, and his father and wife have 
attested to such complaints, the fact remains that a chronic 
disability manifested by headaches has not been diagnosed.  
As there is no competent evidence of a current chronic 
disability manifested by headaches, the Board must conclude 
that the threshold requirement for substantiating a claim of 
service connection is not met, and that the claim must be 
denied.




Hips

On VA examination in October 2004, the veteran was noted as 
having pain in his hips; however, no examination produced a 
diagnosis of an underlying chronic disability entity (e.g. 
arthritis, tendonitis, etc.) to account for the pain 
complaints.  Pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  As there is no competent evidence 
of a current chronic disability of either hip manifested by 
pain, the Board must conclude that the threshold requirement 
for substantiating a claim of service connection is not met, 
and the claim must be denied.

Left Ankle

There is no record of a left ankle injury or complaint during 
service, and the veteran has not reported left ankle problems 
on VA examinations.  His left ankle was noted to be swollen 
following a bicycle accident in July 2005, however there is 
no medical evidence attributing the accident to a service 
connected disability.  More importantly, there is no medical 
evidence of record of a chronic left ankle disability.  As 
there is no competent evidence of a current chronic 
disability of the left ankle, the Board must conclude that 
the threshold requirement for substantiating a claim of 
service connection is not met, and the claim must be denied.

III.  Increased Ratings Claims

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.
Right Shoulder

The veteran injured his right shoulder in a parachute 
accident in service.  Service connection for right shoulder 
scapular fracture, post scapular excision, was granted in an 
August 2000 rating decision.  A 10 percent rating was 
assigned from May 2000.  The veteran filed his current claim 
for an increased rating in April 2004.  A May 2007 rating 
decision increased the rating to 20 percent, from December 
14, 2006.  The veteran believes that the 20 percent rating 
should have been assigned back to his date of claim; he also 
contends that he is entitled to a higher rating.

VA orthopedic examination in July 2000 noted combined 
elevation of the shoulder to 160 degrees; flexion was limited 
to 130 degrees; and abduction to 120 degrees.  The veteran 
had full internal and external shoulder rotation.  There was 
tenderness to palpation over the sternoclavicular joint, but 
no evidence of dislocation.  Neurologic examination was 
normal.

On VA examination in October 2004, the veteran reported right 
shoulder aching at night, with pain associated with pushing 
and pulling and overhead lifting.  On examination, range of 
shoulder motion was within normal limits in flexion, 
abduction, and external and internal rotation.  He complained 
of pain with impingement supraspinatous maneuvers.  There was 
no instability.  X-ray was normal.  The impression was right 
shoulder impingement.

On VA examination on December 14, 2006, the veteran was noted 
to be right-handed.  He reported worsening right shoulder 
pain.  On examination, the right shoulder was tender in the 
AC joint area and also in the supraspinatous area.  Flexion 
was to 100 degrees and abduction to 85 degrees.  External and 
internal rotation were to 40 degrees.  The veteran had pain 
in the right shoulder from 80 to 85 degrees of abduction.  
The examiner noted that there was no additional functional 
loss associated with pain, fatigue, weakness, lack of 
endurance or incoordination; there was also no additional 
functional loss associated with repetitive use of the 
shoulder. 

The veteran's service connected right shoulder disability is 
currently rated under Code 5201 based on limitation of 
motion.  Given the nature of the symptoms shown (mostly pain 
in the shoulder joint) the Board finds this analogous rating 
appropriate.  38 C.F.R. § 4.20, 4.71a.  Under Code 5201, the 
next higher, 30 percent, rating is warranted for limitation 
of arm motion midway between side and shoulder level.  Such 
limitation is not shown.  The currently assigned 20 percent 
rating is warranted for limitation of arm motion at the 
shoulder level.  See 38 C.F.R. § 4.71a, Code 5201.  This was 
first demonstrated on the December 14, 2006 VA examination; 
thus, there is no showing of limitation of motion sufficient 
to warrant a 20 percent rating prior to that date.  The 
previously assigned 10 percent rating was based on limitation 
due to painful motion; consequently, a higher rating based on 
limitation of motion/loss of function due to pain is not 
warranted.  

Lumbar and Cervical Spine

The veteran's low back strain and cervical strain are rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Code 5237.  Intervertebral disc syndrome is rated under the 
general formula for rating diseases and injuries of the spine 
or based on incapacitating episodes (outlined below), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 
percent rating is also warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is also warranted for unfavorable ankylosis of the 
entire cervical spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine. 

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  Normal 
forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateroflexion is 
0 to 45 degrees, and left and right lateral rotation is 0 to 
80 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  The normal combined range of motion of the cervical 
spine is to 340 degrees.  Third, in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 
degrees.  

Code 5243 provides that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.  Note 1 following Code 5243 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Under 
Code 5243, a 10 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes if such episodes had 
a total duration of at least four weeks but less than six 
weeks, during the past 12 months.  A 60 percent (maximum) 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

Cervical Strain

Service connection for cervical strain was granted in an 
August 2000 rating decision.  A 0 percent rating was assigned 
from May 2000.  A February 2001 rating decision increased the 
rating to 10 percent, from May 2000.  The veteran filed his 
current claim for increased rating in April 2004.  A May 2007 
rating decision increased the rating to 20 percent, from 
December 14, 2006.  The veteran believes that the 20 percent 
rating should have been assigned back to his date of claim; 
he also contends that he is entitled to a higher rating.

VA examination of the cervical spine in July 2000 was within 
normal limits with full range of motion no evidence of any 
neurological abnormalities.  X-rays were normal.

Magnetic resonance imaging (MRI) in October 2000 showed large 
paracentral disc herniation at C5-6 slightly asymmetric to 
the right, impinging upon the lateral recess.

On VA examination in January 2001, the veteran had full range 
of motion in the cervical spine.  The examiner stated that 
there was no evidence of neurological abnormality consistent 
with cervical radiculopathy.

Nerve conduction studies in February 2001 found no 
electrophysiological findings of C5-C6 motor radiculopathy.

On VA examination in October 2004, the veteran reported 
soreness in the posterior aspect of the cervical spine.  He 
described no radicular symptoms.  He had no incapacitating 
episodes over the past year.  On examination, there was full, 
active range of cervical spine motion.  The veteran 
complained of pain with full right and left rotation.  
Neurological evaluation in the upper extremities revealed 
physiologic and symmetrical reflexes, strength, and sensation 
in both arms.  No muscular atrophy was noted.  X-rays were 
normal.  The impression was cervical strain.

In February 2006, the veteran was seen with complaints of 
neck pain.  Cervical paraspinal spasm was noted.

On VA examination on December 14, 2006, the veteran reported 
constant sharp neck pain, with no radiation.  He reported 
flare-ups with turning movements of the neck.  On 
examination, ranges of motion of the cervical spine were:  
forward flexion, 40 degrees; extension, 40 degrees; lateral 
flexion, 25 degrees; bilateral rotation, 45 degrees.  The 
examiner stated that the ranges of motion were associated 
with pain and there was additional pain with repetition times 
three; however, there was no change in the range of motion.  
Bilateral paracervical area tenderness was noted.  The 
diagnosis was cervical spine strain.

The veteran's neck disability is rated under Code 5237 for 
cervical strain.  Prior to the December 14, 2006 VA 
examination, there was no evidence showing limitation of 
flexion of the cervical spine to 40 degrees, or 
intervertebral disc syndrome.  In fact, the ranges of motion 
were consistently described as full, with only pain reported 
with full right and left rotation on the October 2004 VA 
examination.  Neurological testing was negative during this 
period.  Thus, a rating in excess of 10 percent prior to 
December 14, 2006 is not indicated.

The current 20 percent rating was assigned based on the 
findings in the December 2006 VA examination that found 
painful motion.  To warrant the next higher (30 percent) 
rating under Code 5237, it must be manifested by forward 
flexion of the cervical spine of 15 degrees or less, or, 
favorable ankylosis of the entire cervical spine.  The 
evidence of record does not show limitation of motion to this 
degree.  Forward flexion was noted as ro40 degrees on the 
December 2006 examination; because there was pain with 
motion, the RO assigned the next highest (20 percent) rating, 
one that was appropriate to limitation of motion between 15 
and 30 degrees.  Thus, the painful motion is already taken 
into account in the 20 percent rating now assigned.  
Favorable ankylosis has never been reported.

There is no other potentially applicable diagnostic code that 
provides for an increased rating for the veteran's service-
connected cervical spine disability.  Intervertebral disc 
syndrome has not been shown.  The Board has considered the 
evidentiary equipoise rule in reaching this decision but has 
determined that it does not apply because the preponderance 
of the evidence is against this claim.

Low Back Strain

Service connection for low back muscle strain was granted in 
an August 2000 rating decision.  A 0 percent rating was 
assigned from May 2000.  The veteran filed his current claim 
for increased rating in April 2004.  A May 2007 rating 
decision increased the rating to 20 percent, from December 
14, 2006.  The veteran believes that the 20 percent rating 
should have been assigned back to his date of claim; he also 
contends that he is entitled to a higher rating.

VA examination of the lumbar spine in July 2000 was within 
normal limits with full range of motion no evidence of any 
neurological abnormalities.  X-rays were normal.

On VA examination in October 2004, the veteran reported 
aching in the central low back.  He described no radicular 
symptoms.  He had no incapacitating episodes over the past 
year.  On examination, there was full flexion, extension, 
right and left side bending, with complaints of discomfort at 
extremes of motion.  Neurological evaluation of the lower 
extremities revealed physiologic and symmetrical reflexes, 
strength, and sensation.  X-rays were within normal limits.  
The impression was lumbar strain.

On VA examination on December 14, 2006, the veteran reported 
back pain with no radiation.  He reported flare-ups with 
bending movements, and standing and walking in excess of 15 
to 20 minutes.  On examination, ranges of motion of the 
lumbosacral spine were:  forward flexion, 45 degrees; 
extension, 10 degrees; bilateral flexion and rotation, 20 
degrees.  There was pain at the end points of the ranges of 
motion.  The examiner stated that there was additional pain 
with repetition times three; however, there was no change in 
the ranges of motion.  Diffuse tenderness across the 
lumbosacral region was noted.  There was no neurologic 
deficit.  The diagnosis was lumbosacral spine strain.

The veteran's low back disability is rated under Code 5237 
for lumbosacral strain.  Prior to the December 14, 2006 VA 
examination, there was no evidence showing limitation of 
flexion of the lumbosacral spine, or intervertebral disc 
syndrome.  In fact, the ranges of motion were consistently 
described as full, with discomfort noted only at the end of 
motion on the October 2004 VA examination; this does not 
amount to limitation of flexion to 85 degrees or less as 
would be required for a 10 percent rating under Code 5237.  
Neurological testing was negative during this period.  Thus, 
a compensable rating prior to December 14, 2006 is not 
indicated.

The current 20 percent rating was assigned based on the 
findings in the December 2006 VA examination that showed 
limitation of flexion to 45 degrees.  To warrant the next 
higher (40 percent) rating under Code 5237, it must be 
manifested by forward flexion of the cervical spine of 30 
degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine.  The evidence of record does not show 
limitation of motion to this degree.  Forward flexion was 
noted as 45 degrees on the December 2006 examination, with 
pain only noted at the end point of motion.  Ankylosis has 
never been reported.

It is not shown that the veteran has any functional loss 
beyond that being currently compensated.  While VA  
examinations have noted the veteran's reports that repetitive 
use causes increases pain and limitation of motion, the 
rating assigned contemplates such degree of impairment.  38 
C.F.R. §§4.40, 4.45, Deluca, supra.  Furthermore, 
neurological findings have been normal.  In summary, a rating 
in excess of 20 percent is not warranted under any applicable  
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied. 

Knees

Service connection for left knee patellofemoral syndrome was 
granted in an August 2000 rating decision.  A 0 percent 
rating was assigned from May 2000.  Service connection for 
right knee patellofemoral syndrome was granted in a July 2001 
rating decision; a 10 percent rating was assigned from May 
2000.  That rating decision also increased the rating of the 
service connected left knee condition to 10 percent 
disabling, from January 2001.  The veteran filed his current 
claim for increased ratings in April 2004.

On VA examination in July 2000, there was full range of 
motion of the left knee in flexion and extension, with no 
instability noted.

VA examination in May 2001 noted an antalgic gait on the 
right.  Examination of the left knee showed full range of 
motion with no effusion and no instability.  Examination of 
the right knee showed full active extension.  Flexion was to 
120 degrees.  There was no effusion.  The examiner noted some 
varus instability with lateral subluxation, and tenderness to 
palpation about the patellofemoral articulation and along the 
inferior pole of the patella.  

On VA examination in October 2004, the veteran reported 
"popping pain" in the right knee, with occasional giving 
way symptoms.  He described sharp pain in the left knee that 
increases with ambulation.  On examination, there was full 
active range of motion of both knees with no effusion.  There 
was tenderness to palpation around the patellofemoral 
articulation.  There was no instability of either knee.  X-
rays were within normal limits.  The impression was 
patellofemoral syndrome, both knees.

On VA examination in December 2006, the veteran reported 
bilateral knee pain, with stiffness and swelling in the 
knees.  There was no instability.  On examination, the 
veteran lacked 10 degrees of extension in each leg; he had 
flexion to 115 degrees bilaterally.  The examiner stated that 
there was pain noted in the last five degrees of flexion.  

Since there is no specific Code for patellofemoral pain 
syndrome, the disability must be rated by analogy, and the 
Board must consider all potentially applicable diagnostic 
codes.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The current 10 percent rating for each knee is appropriate 
under Code 5261, as limitation of extension to 10 degrees is 
shown bilaterally.  Limitation to 15 degrees, which would 
merit a 20 percent rating, is not shown in either knee.

Left or right knee flexion is not shown to have been limited 
to less than 115 degrees.  Consequently, a higher/separate 
rating for either knee under Code 5260 is not warranted.  

Inasmuch as there was no instability of the left knee noted 
on any VA examination, rating the left knee disability under 
the Code 5257 criteria for disability manifested by recurrent 
subluxation or instability would be inappropriate.  38 C.F.R. 
§ 4.71a, Code 5257.  Similarly, while the May 2001 VA 
examination noted some varus instability with lateral 
subluxation, subsequent examinations have not found any 
instability of the right knee, thus a compensable rating 
based on recurrent subluxation or instability of the right 
knee would also be inappropriate.

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Codes 5256, 5258, 5259, 
is not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca, supra.  In 
short, a preponderance of the evidence is against a finding 
that the veteran's service connected right or left knee 
disability warrants a rating in excess of 10 percent under 
any applicable criteria.

Finally, while the veteran has referred to the effects of the 
bilateral knee, right shoulder, cervical spine, and low back 
disabilities on his occupation and leisure activities, he has 
not indicated that there is marked interference with 
employability or that these disabilities have required 
hospitalization or involved other factors of like gravity so 
as to warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321.


ORDER

Service connection for a headache disorder, including as 
secondary to service connected disability, is denied.

Service connection for a bilateral hip disability, including 
as secondary to service connected disability, is denied.

Service connection for a left ankle disability, including as 
secondary to service connected disability, is denied.

A rating in excess of 10 percent for right shoulder 
impingement prior to December 14, 2006 is denied.

A rating in excess of 20 percent for right shoulder 
impingement from December 14, 2006 is denied.

A rating in excess of 10 percent for cervical strain prior to 
December 14, 2006 is denied.

A rating in excess of 20 percent for cervical strain from 
December 14, 2006 is denied.

A compensable rating for low back strain prior to December 
14, 2006 is denied.

A rating in excess of 20 percent for low back strain from 
December 14, 2006 is denied.

A rating in excess of 10 percent for patellofemoral syndrome, 
left knee, is denied.

A rating in excess of 10 percent for patellofemoral syndrome, 
right knee, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


